       Case 1:19-cv-05292-MHC Document 10 Filed 02/11/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


 CITIZENS INSURANCE
 COMPANY OF AMERICA,

       Plaintiff,                           CIVIL ACTION FILE

V.                                          NO. 1:19"CV-5292-MHC

BANYAN TREE MANAGEMENT,
LLC, ALBANY DOWNTOWN
HOTEL PARTNERS, LLC, and
JANE DOE,

       Defendants.



                                     ORDER

      This matter is before the court on Plaintiff Citizens Insurance Company of

America's Motion to File Summons Under Seal [Doc. 8]. Having reviewed and

considered the matter,


      It is hereby ORDERED that Plaintiffs Motion to File Summons Under Seal

[Doc. 8] is GRANTED. The Clerk of the Court is DIRECTED to issue the

Summons filed by Plaintiff under seal.
       Case 1:19-cv-05292-MHC Document 10 Filed 02/11/20 Page 2 of 2




      It is further ORDERED that Plaintiff shall serve the issued summons and

Petition for Declaratory Judgment on Defendant Jane Doe and file proof of service

under seal once served.


      IT IS SO ORDERED this             'day of February, 2020.




                                      MARK H. COHEN
                                      United States District Judge




                                        2
